Case 1:18-cv-24128-JEM Document 75 Entered on FLSD Docket 08/24/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24128-CIV-MARTINEZ/OTAZO-REYES

  JARVIS ARRINGTON, GENEVA BLANCHARD,
  and SANDRA MUNSTER, individually and on
  behalf of all others similarly situated,

         Plaintiffs,

  vs.

  BURGER KING WORLDWIDE, INC., BURGER
  KING CORPORATION, RESTAURANT
  BRANDS INTERNATIONAL, INC., and
  RESTAURANT BRANDS INTERNATIONAL
  LIMITED PARTNERSHIP,

        Defendants.
  ___________________________________/

                                FINAL ORDER OF DISMISSAL

         THIS MATTER is before the Court upon the Order Granting Defendants’ Motion to

  Dismiss (DE 67). Accordingly, it is:

         ORDERED AND ADJUDGED that this action is DISMISSED WITH PREJUDICE.

  All pending motions in this case are DENIED AS MOOT, and this case shall be marked

  CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of August, 2020.



                                                ___________________________________
                                                JOSE E. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE




                                            1
